Citation Nr: 0619002	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-02 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a fracture of the right ankle.

2.  Entitlement to service connection for a back disability, 
to include as secondary to the service-connected right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
January 1988, and also served in the National Guard from 1993 
to 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied an increased rating for a right 
ankle fracture and service connection for low back pain, to 
include as secondary to the ankle disability, on the basis 
that the claims were not well-grounded.  After the Veteran's 
Claims Assistance Act became effective, the RO re-adjudicated 
the claims, and continued the denials in a December 2002 
statement of the case.  The case file later was transferred 
to the RO in Nashville, Tennessee.  In November 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The Board remanded this case for additional development in 
January 2005.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran's right ankle disability is currently 
manifested by significant limitation of motion with at least 
one finding of dorsiflexion to only neutral, and functional 
impairment due to pain on range of motion and with prolonged 
weight-bearing, lateral instability, and weakened movement.  

2.  The veteran's lumbar spine disability was not diagnosed 
within one year of discharge from active service, or for many 
years thereafter.

3.  The competent and most probative medical evidence of 
record does not relate the veteran's current lumbar spine 
disability to service.

4.  The competent and most probative medical evidence of 
record does not show any relationship between the lumbar 
spine disability and the service-connected right ankle 
disability.


CONCLUSIONS OF LAW

1.  Resolving all doubt, the criteria for a 30 percent 
rating, but no higher, for a right ankle disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271, 5270 (2005).

2.  A lumbar spine disability was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1112, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A lumbar spine disability is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed June 
2000 rating decision, December 2002 statement of the case 
(SOC), and November 2003 and October 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to an 
increased rating claim for a right ankle disability and a 
service connection claim for a back disability, to include as 
secondary to the right ankle disability.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in a September 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he notify VA of or submit additional 
evidence.  This, in effect, includes any evidence in his 
possession.  The letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO 
submitted another VA letter in February 2005, which clarified 
the evidence needed to substantiate an increased rating claim 
for an ankle disability, as well as the necessary information 
for establishing secondary service connection for a back 
disability, as due to a service-connected ankle disability.  
The February 2005 letter also explicitly requested the 
veteran to submit any other evidence in his possession.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2001 and February 2005 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, as discussed below, the decision 
regarding the increased rating claim is favorable to the 
veteran, and no new disability rating or effective date will 
be assigned regarding the service connection claim.  Thus, 
any defect with respect to the content of the notice 
requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 2000 rating decision, the RO denied an 
increased rating claim for a right ankle disability and a 
service connection claim for low back pain, to include as 
secondary to a right ankle disability.  The VCAA became 
effective in November 2000.  In September 2001 and February 
2005, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  

While the notice provided to the veteran in September 2001 
and February 2005 was not given prior to the first AOJ 
adjudication of the claims, the adjudication took place prior 
to the enactment of the VCAA.  The subsequent VA letters also 
corrected any procedural errors.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Moreover, the notice was provided by the 
AOJ prior to the last transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial, 
and VA's duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 1997 to 2005, and 
private medical records dated from 1995 to 2003.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in June 2000, 
October 2001, October 2002, and July 2005, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for an 
increased rating and service connection; were notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
were notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issues of increased ratings and 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.



Increased rating for a right ankle disability

The RO originally granted service connection for a right 
ankle disability in June 1995, assigning a noncompensable 
rating effective October 27, 1994.  In November 1997, the 
Board granted an increased rating of 10 percent; and the RO 
later implemented this decision, assigning the same effective 
date.  In July 1999, the RO granted an increased rating of 20 
percent for the right ankle disability, assigning an 
effective date of December 8, 1998.

The veteran filed an increased rating claim for his right 
ankle disability in March 2000.  He testified that the range 
of motion for his ankle had decreased and that he had 
constant discomfort.  He also noted that his ankle pops and 
that he could not stand for long periods of time.  He 
indicated that he did very little physical activity, 
including running or playing sports and that he limped and 
wore an ankle brace.  In sum, the veteran contends that the 
level of his ankle disability is higher than warranted by a 
20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right ankle disability is rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 
for limited motion.  A 20 percent rating is assigned for 
marked limited motion, and is the highest schedular rating 
available under this diagnostic code.  

The only other applicable diagnostic code, under which the 
veteran could receive a higher rating is 38 C.F.R. § 4.71a, 
DC 5270 for ankylosis of the ankle.  A 30 percent rating is 
assigned for ankle ankylosis in plantar flexion, between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  
"Ankylosis" is defined as "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  See 
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.

VA regulations provide that normal range of motion of the 
ankle is dorsiflexion from 0 to 20 degrees, and plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

A June 2000 VA examination report shows the right ankle had 
dorsiflexion to only neutral with 25 degrees of plantar 
flexion.  The veteran had pain on range of motion, and rather 
significate tenderness to palpation on the lateral aspect of 
the ankle.  He was able to perform fair heel and toe walk 
with increased limp on the right.  He also had a palpable 
pulse in the right foot.  The examiner found that pain could 
further limit functional ability during flare-up but that it 
was not feasible to express these in terms of additional 
limitation of motion with any medical certainty.  X-rays 
showed no soft tissue, bone, or joint abnormalities.  A 
February 2001 VA x-ray examination report also shows a normal 
study of the right ankle.

An October 2001 VA examination report shows complaints of 
pain in the ankle with plantar flexion and with prolonged 
weight-bearing.  The veteran also complained of restricted 
subtalar motion.  Physical examination revealed slight soft 
tissue swelling on the posterior aspect of the right ankle.  
He had 18 degrees of dorsiflexion, 45 degrees of plantar 
flexion, and 20 degrees of inversion and eversion in the 
subtalar joint, with complaints of pain in either direction.  
The x-ray impression was status post healed, undisplaced 
fracture of posterior malleolus, right ankle.  The examiner 
commented that the right ankle was stable and that there was 
no evidence of inflammation or arthritic change.  The veteran 
had no weakness, and his subjective complaints of fatigue 
were vague.  He also had no loss of motion due to weakness, 
fatigue, or incoordination.  The examiner found that the 
veteran's functional ability might be compromised temporarily 
during acute flare-ups, but it was not feasible to estimate 
the additional range of motion loss due to pain on use or 
during a flare-up.
 
A January 2002 VA neurology clinical note shows complaints of 
pain in the right ankle and inability to run, as well as 
tingling and twitching on the dorsal aspect of the foot.  The 
sensory examination was normal.

In October 2002, a VA examination report shows the veteran 
presented with a limp and was wearing an ankle brace.  Upon 
examination, he had some swelling, with tenderness below the 
lateral malleolus on the right.  Stability of the ankle was 
difficult to ascertain, secondary to pain with manipulation 
of the ankle.  On range of motion, he could not dorsal flex 
the ankle beyond 10 degrees secondary to pain.  He could 
extend the ankle to within 60 degrees of plantar flexion; 
however, there was grimacing and pain with motion.  He could 
pronate the forefoot to 20 degrees and supernate the forefoot 
to 5 degrees; these both were accompanied with grimacing, 
secondary to pain.  X-rays of the ankle did not show any 
changes of arthritis.  The impression was residuals of 
fractured right lateral malleolus.  The examiner found that 
the veteran's symptoms were consistent with lateral 
instability of the ankle but that due to pain it was 
difficult to quantitate the level of instability.  The 
examiner also found limited range of motion of the foot, 
secondary to swelling and pain within the joint space itself.

Records from a private pain clinic dated from December 2001 
to July 2003 show findings of good range of motion of the 
ankle with no swelling; although in January 2002, chronic 
edema at the lateral malleolus was reported; and 
hyperesthesias on the plantar aspect of the foot was reported 
in February 2003.

A July 2005 VA examination report shows complaints of 
decreased range of motion, increased pain, weakness, and 
stiffness, as well as feelings of instability and increased 
fatigability.  The veteran did not report any swelling, lack 
of endurance, or flare-ups regarding his ankle; nor did he 
wear orthotics or any other assistive device.  The range of 
motion of the right ankle was 0 to 5 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  The examiner found 
that the decreased range of motion was due to pain and that 
there was pain with any range of motion, as well as weakened 
movement.  There was no swelling, deformity, atrophy of the 
lower leg muscles, fatigability, or incoordination.  Pain was 
visibly manifested on palpation about the anterior ankle 
joint.

Resolving all doubt, the Board finds that a 30 percent rating 
is warranted under DC 5270.  Specifically, the June 2000 VA 
examination report shows the right ankle had dorsiflexion to 
only neutral, which is analogous to a finding of ankylosis in 
dorsiflexion at 0 degrees.  See DC 5270.  The remaining 
medical evidence does not show any immobility of the ankle 
joint, as ranges of motion were reported beyond 0 degrees or 
any fixed position.  However, additional functional 
impairment, including pain on range of motion and with 
prolonged weight-bearing, lateral instability, and weakened 
movement also was reported during physical examinations.  In 
evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Even though the veteran's ankle is not 
permanently immobilized at 0 degrees of dorsiflexion, at 
least one medical finding shows his ankle disability reached 
this level of impairment.  Thus, as a whole, the evidence 
more closely approximates the criteria for a 30 percent 
rating under DC 5270.

A rating higher than 30 percent, however, is not warranted, 
as the evidence does not show ankle ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity.  38 C.F.R. § 4.71a, DC 5270.  A separate 
neurological rating also is not applicable, as his sensory 
examination was normal in January 2002.  

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) does not apply.  The July 2005 VA examination 
report shows the veteran was able to work in a sedentary 
position, but could not work in a position commensurate with 
his degree in criminal justice.  The veteran further 
testified that he had to miss work for doctor's appointments 
and pain.  While this shows the veteran's ankle disability 
affects his employability, the evidence does not show marked 
interference with employment.  Specifically, he still is able 
to work.  The evidence also does not show frequent periods of 
hospitalization for the ankle.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Under the circumstances in 
this case, the veteran's ankle does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 30 percent rating for a right 
ankle disability, but no higher.  

Service connection for a back disability

The veteran seeks service connection for a back disability, 
to include as secondary to his right ankle disability.  He 
testified that after hurting his ankle parachuting in 
service, it became very difficult to crawl under vehicles and 
do other physical activities.  He noted that he did not have 
any other back injuries since service.  He further indicated 
that around 1995 he started having problems with his back and 
was found to have old compression fractures in the L4, L5 
area, and that his present symptoms involve a constant 
burning sensation in the lower back, making it very hard for 
him to move or do physical activities.  In sum, he contends 
that his current back disability is a direct result of his 
service, or alternatively, secondary to his service-connected 
ankle disability, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the evidence shows findings of a back disability 
and extensive complaints of back pain and spasm.  February 
1995 and March 1995 private medical records show findings of 
segmental dysfunction in the lumbar spine, two ancient 
compression fractures in the thoracic spine, acute back 
strain, and minor changes in the facet joint at L3-4.  

VA medical records dated from 1997 to 2005 show continuous 
complaints of low back pain and spasm.  A January 2002 
private MRI of the lumbar spine revealed mild degenerative 
disease.  A March 2003 VA MRI examination report further 
shows an impression of minimal bulging at the disk at  L2-3, 
L4-5, and L5-S1 levels without disk herniation.  In July 
2005, a VA x-ray examination report shows minor abnormality 
in the lumbar spine; specifically, there was a minimal 
scoliotic curvature of the lumbar spine.  

While x-ray examination of the lumbar spine was reported as 
normal in March 1995, February 2001, April 2001, and October 
2001, the rest of the medical evidence shows significant 
findings of a back disability.

The next issue is whether there is evidence of any in-service 
incurrence of a back disability.   

The service medical records are negative for any findings 
related to the back.  A December 1987 emergency room record 
shows the veteran injured his ankle in a parachute jump, but 
does not indicate any injury to the back.  A June 1993 
enlistment examination report for the National Guard also 
shows a normal spine examination.  Thus, there is no medical 
evidence of in-service incurrence of a back disability.  

Additionally, the most probative medical evidence after 
service does not relate the back disability to active 
service, including the in-service parachute injury.  

A July 2005 VA examination report notes the in-service 
parachute injury as well as the 1995 finding of old 
compression fractures at L4 and L5.  The examiner stated that 
x-rays of the lumbar spine were being order and that he 
expected to see post-traumatic, degenerative change.  He 
further noted that if old compression fractures were noted, 
it would be more likely than not that this was due to the 
veteran's history of parachute jumps, as the veteran really 
had no other history of trauma.  The subsequent x-ray 
examination report showed minimal scoliotic curvature of the 
lumbar spine with no fractures or malalignment.  Disc space 
heights appeared preserved; and soft tissues were normal.  
The diagnosis was minor abnormality.  Based on the examiner's 
assessment that the veteran's disability only would be 
considered related to service if degenerative, traumatic 
changes were noted in the  x-ray examination, this opinion is 
not favorable to the claim. 

The only other medical finding addressing the etiology of the 
back disability is a March 1995 private medical record, which 
shows the clinician noted some minor changes in the facet 
joint at L3/4 that might be related to the veteran's old 
parachuting activities.  This statement is not probative, 
however, as no basis was provided; and it only shows a 
possible relationship between the veteran's back and service.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  

There also is no other medical evidence relating the 
veteran's back disability to service.  The first finding of 
degenerative changes in 1995 was seven years after discharge 
from active duty service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. § 3.307, 
3.309.  Additionally, there is no evidence of continuity of 
symptomatology of the back disability from service or during 
the seven years before any disability was shown.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).   

Furthermore, there is no medical evidence relating the 
veteran's back disability to his service-connected ankle 
disability.  The July 2005 VA examiner specifically found 
that it was not likely that the veteran's back disability was 
aggravated by his right ankle disorder.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim.  Although the veteran has 
argued that his current back disability is related to 
service, or secondarily related to his service-connected 
ankle disability, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the most 
probative medical evidence of record, which does not show any 
relation between the veteran's back disability and service, 
or the service-connected ankle disability.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the claim of service connection for a back 
disability, to include as secondary to the ankle disability 
is denied.  38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine; but 
as the evidence is not equally balanced, in this regard, it 
does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating of 30 percent, but no 
higher, for a fracture of the right ankle is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to service connection for a back disability, to 
include as secondary to the service-connected right ankle 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


